Exhibit 10.1



RESTRICTED STOCK UNIT AWARD AGREEMENT


UNDER THE ATHENAHEALTH, INC.
2007 STOCK OPTION AND INCENTIVE PLAN


Name of Grantee:_____________________

No. of Restricted Stock Units:________________________

Grant Date:____________________________



athenahealth, Inc. (the “Company”) has selected you to receive an award of
Restricted Stock Units identified above, subject to the terms set forth on
Appendix A hereto and the provisions of the  athenahealth, Inc. 2007 Stock
Option and Incentive Plan (the “Plan”) and the attached Statement of Terms and
Conditions.

Please indicate your acceptance of this Agreement by signing below and returning
it promptly to the Company, to the attention of the VP of People and Process.

 

athenahealth, Inc.

   

By:

 

Title:

I hereby accept the award of Restricted Stock Units and agree to the terms and
conditions thereof as set forth in the Plan and the attached Statement of Terms
and Conditions.

Dated:

         

Grantee’s Signature

 

Grantee’s Name and Address

     



--------------------------------------------------------------------------------





Appendix A




Vesting Schedule

Percentage of Units Vested

Vesting Date

____% First Anniversary of Grant Date ____% Second Anniversary of Grant Date
____% Third Anniversary of Grant Date ____% Fourth Anniversary of Grant Date

The Administrator may at any time accelerate the vesting schedule set forth
above.



--------------------------------------------------------------------------------





STATEMENT OF TERMS AND CONDITIONS


1.  Preamble.  This Statement contains the terms and conditions of an award
(“Award”) of Restricted Stock Units (“Restricted Stock Units”) made to the
Grantee identified in the Restricted Stock Unit Award Agreement attached hereto
pursuant to the Plan.  Each Restricted Stock Unit represents the right to
receive one share of common stock of the Company (“Stock”) on the vesting date
of that unit.

2.  Acceptance of Award.  The Grantee shall have no rights with respect to this
Award unless he/she shall have accepted this Award by signing and delivering to
the Company a copy of the Restricted Stock Unit Award Agreement within 45 days
of the Grant Date indicated on such agreement.

3.  Restrictions and Conditions.

(a)  This Award may not be sold, assigned, transferred, pledged or otherwise
encumbered or disposed of by the Grantee prior to vesting.

(b)  If the Grantee’s employment with or service to the Company and its
Subsidiaries is voluntarily or involuntarily terminated for any reason
(including death) prior to vesting of Restricted Stock Units granted herein, all
Restricted Stock Units shall immediately and automatically be forfeited and
returned to the Company.

(c)  The Grantee shall not have any stockholder rights, including voting or
dividend rights, with respect to the shares of Stock subject to the Award until
the Grantee becomes a record holder of those shares of Stock following their
actual issuance pursuant to Section 6 of this Agreement

4.  Vesting of Restricted Stock Units.

The term “vest” as used in this Statement means the lapsing of the restrictions
that are described in this Statement with respect to the Restricted Stock
Units.  The Restricted Stock Units shall vest in accordance with the schedule
set forth in Section 1 of Appendix A to the Restricted Stock Unit Award
Agreement so long as the Grantee remains an employee or director of the Company
or a Subsidiary on each vesting date.

5.  Dividend Equivalents.

(a)  If on any date the Company shall pay any dividend on shares of Stock of the
Company, the number of Restricted Stock Units credited to the Grantee shall, as
of such date, be increased by an amount determined by the following formula:

W = (X multiplied by Y) divided by Z, where:

W = the number of additional Restricted Stock Units to be credited to the
Grantee on such dividend payment date;

--------------------------------------------------------------------------------





X = the aggregate number of Restricted Stock Units credited to the Grantee as of
the record date of the dividend;

Y = the cash dividend per share amount; and

Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.

(b)   In the case of a dividend paid on Stock in the form of Stock, including
without limitation a distribution of Stock by reason of a stock dividend, stock
split or otherwise, the number of Restricted Stock Units credited to the Grantee
shall be increased by a number equal to the product of (i) the aggregate number
of Restricted Stock Units that have been awarded to the Grantee through the
related dividend record date, and (ii) the number of shares of Stock (including
any fraction thereof) payable as dividend on one share of Stock.  Any additional
Restricted Stock Units shall be subject to the vesting and restrictions of this
Agreement in the same manner and for so long as the Restricted Stock Units
granted pursuant to this Agreement to which they relate remain subject to such
vesting and restrictions, and shall be promptly forfeited to the Company if and
when such Restricted Stock Units are so forfeited.

6.  Receipt of Shares of Stock.

(a)  The Restricted Stock Units in which the Grantee vests in accordance with
the vesting schedule set forth in Appendix A will be issuable in the form of
shares of Stock immediately upon vesting, subject to the collection of the
minimum withholding taxes in accordance with the share withholding provision of
Section 8 of this Agreement.

 (b)  Once a stock certificate (or electronic transfer) has been delivered to
the Grantee in respect of the Restricted Stock Units, the Grantee will be free
to sell the shares of Stock evidenced by such certificate (or electronic
transfer), subject to applicable requirements of federal and state securities
law and the Company’s insider trading policy.

7.   Incorporation of Plan.  Notwithstanding anything herein to the contrary,
this Award shall be subject to and governed by all the terms and conditions of
the Plan.  Capitalized terms in this Award shall have the meaning specified in
the Plan, unless a different meaning is specified herein.

8.  Tax Withholding.  The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event.  The Grantee may elect to have the required
minimum tax withholding obligation satisfied, in whole or in part, by
authorizing the Company to withhold shares of Stock to be issued to the Grantee
pursuant to this Agreement with an aggregate Fair Market Value that would
satisfy the withholding amount due.

9.  No Obligation to Continue Employment.  Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Award to continue
the Grantee in employment and neither the Plan nor this Award shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.

10.  Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

